DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orschel et al (US 2010/0024718) in view of Takanashi et al (US 2012/0145068).
Orschel et al teaches a crystal puller apparatus, comprising: a pulling assembly (seed lift motor 312) to pull a crystal 304 from a silicon melt 302 at a pull speed; a crucible 308 that contains the silicon melt 302; a heat shield 310 above a surface of the silicon melt; a lifter 314 to change a gap between the heat shield and the surface of the silicon melt; and one or more computing devices (control unit 102 with CPU 140 to control crystal pull unit 108 and speed of movement of crucible using crucible drive unit 112, temperature gradient control system 334 to adjust the gap, diameter control mechanism 324) to steer the system away from undesirable micro-defects ([0058]-[0060] which clearly suggest a control system to determine an adjustment to the gap at a given length of the crystal, in response to a change in the pull speed (Fig 3; [0012]-[0060]).
Orschel et al does not explicitly teach one or more computing devices to determine an adjustment to the gap using a Pv-Pi margin, at a given length of the crystal, in response to a change in the pull speed.
In a method and apparatus for Czochralski growth, Takanashi et al teaches the species and distribution of defects depends on the ratio of the pulling rate V and the thermal gradient G in a silicon single crystal along the growth direction, and it is necessary to control the V/G ratio in an appropriate range to grow a crystal that does not include COPs and dislocation cluster ([0005]-[0015]). Takanashi et al also teaches precise control of V/G is required to grow a PvPi crystal and controlling the V/G to be in the growth conditions of a designated defect-free region by controlling the pulling rate V and the distance between the melt and the heat shield, and a controlling unit to control the position of the melt to growth defect free crystals (Abstract; [0010]-[0015], [0036]-[0037]), which clearly suggests one or more computing devices to determine an adjustment to the gap using a Pv-Pi margin, at a given length of the crystal, in response to a change in the pull speed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Orschel et al by providing one or more computing devices to determine an adjustment to the gap using a Pv-Pi margin, at a given length of the crystal, in response to a change in the pull speed, as taught by Takanashi et al, to control the V/G ratio to grow a defect-free crystal.
Referring to claim 2-6, and 8-12, these limitations further limit the computing device by limiting the intended use of the computing device. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Here, the combination of Orschel et al and Takanashi et al teaches a controlling for controlling the V/G to be within the PvPi range to grow a defect-free crystal from the time of dipping the seed to the end of pulling (Takanashi Abstract; [0036]); therefore is capable of the claimed intended use. Furthermore, the combination of Orschel et al and Takanashi et al teaches controlling the V/G ratio by controlling the pulling speed V and the temperature gradient G by adjusting distance between the melt and the shield to pull a PvPi crystal (Takanashi [0010]-[0015]).
Referring to claim 7, the combination of Orschel et al and Takanashi et al teaches crystal puller apparatus, comprising: a pulling assembly (Orschel seed lift motor 312) to pull a crystal 304 having a desired diameter from a silicon melt 302 in accordance with a pull-speed profile which provides pull-speed values; a crucible 308 that contains the silicon melt; a heat shield 310 above a surface of the silicon melt; a lifter 314 below the crucible that moves the crucible vertically to control a gap between the heat shield and the surface of the silicon melt in accordance with a gap profile which provides gap values; a measurement device (Orschel diameter sensor 122, diameter measuring device 316, diameter measurement system 322) to measure an actual diameter of the crystal ; and one or more computing devices that change one of the pull-speed values to provide a different pull speed to keep the actual diameter of the crystal at the desired diameter (Orschel [0039]-[0045] teaches modulating pull speed to change diameter), and, in response to the different pull-speed, further adjust one of the gap values to provide a gap adjustment using a Pv-Pi margin (Takanashi et al teaches maintaining a V/G ratio by changing pull speed and gap between the melt and shield to grow a defect-free PvPi crystal).
Referring to claims 13-14, the combination of Orschel et al and Takanashi et al teaches controlling the V/G ratio by controlling the pulling rate V and controlling the spacing of the melt from the heat shield such that the V/G is controlled in the range for obtaining a defect-free PvPi crystal (Takanshi [0012]-[0037]), which clearly suggest am active temperature gradient control using the center margin (V/G for defect-free PvPi crystal), pull speed profile and gap profile.
Referring to claim 15, the combination of Orschel et al and Takanashi et al teaches the lifter vertically moves the crucible (Orschel [0015], Takanashi [0059]).
Referring to claim 16-17, see the remarks above. Also, the combination of Orschel et al and Takanashi et al computing the pull speed to control diameter using a diameter control system 324 (Orschel Fig 3); a lifter command signal to control the gap between the melt and shield using a gradient control device 334 to adjust a gap (Orschel Fig 3) and adjusting the V/G to maintain the V/G at a predetermined value to grow a defect-free PvPi crystal (Takanashi [0012]-[0037]).
Referring to claim 18, the combination of Orschel et al and Takanashi et al teaches a lifter control for adjusting the gap to maintain a constant gap (Orschel [0045]-[0052]; Takanashi [0060]-[0075]).
Referring to claim 21, the combination of Orschel et al and Takanashi et al computing the pull speed to control diameter using a diameter control system 324 (Orschel Fig 3); a lifter command signal to control the gap between the melt and shield using a gradient control device 334 to adjust a gap (Orschel Fig 3) and adjusting the V/G to maintain the V/G at a predetermined value to grow a defect-free PvPi crystal (Takanashi [0012]-[0037]), which clearly suggests the pull- speed command signal is used in calculating the target gap (G) because the pull speed is related to the gap and used to obtain a desired V/G value.

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orschel et al (US 2010/0024718) in view of Takanashi et al (US 2012/0145068), as applied to claims 1-18 and 21 above, and further in view of Orschel et l (US 2010/0206219).
The combination of Orschel et al and Takanashi et al teaches all of the limitations of claim 19, except the combination of Orschel et al and Takanashi et al does not explicitly teach a comparison of a measured diameter of the crystal and a diameter profile value which provides a pull speed correction value, and the pull-speed command signal is based on a comparison of the pull-speed correction value to a pull-speed profile value.
In a Czochralski apparatus, Orschel et al (‘219) teaches a filter 105 calculates a diameter change per length of the growing ingot from a measured diameter and pull speed ([0050]-[0056]). Orschel et al (‘219) also teaches a pull speed profile table 102 and a diameter profile table 103 includes target diameters to be achieved during the Cz process, and a controller collects diameter information and controlling the pull speed to grow an intended diameter ([0040]-[0050]). Orschel et al (‘219) also teaches a feed forward control sets a pull speed offset needed to achieve the target taper ([0050]-[0060]), which clearly suggests a comparison of a measured diameter of the crystal and a diameter profile value which provides a pull speed correction value, and the pull-speed command signal is based on a comparison of the pull-speed correction value to a pull-speed profile value.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Orschel et al (‘718) and Takanashi et al by controlling the diameter and pull up speed by a comparison of a measured diameter of the crystal and a diameter profile value which provides a pull speed correction value, and the pull-speed command signal is based on a comparison of the pull-speed correction value to a pull-speed profile value, as taught by Orschel et al (‘219) to provide a precise and improved response to diameter deviations (Orschel ‘219 [0050]-[0055]).
Referring to claim 20, the combination of Orschel et al (‘718), Takanashi et al and Orschel et al (‘219) teaches calculating the diameter change per length of the ingot from a measured diameter and pull speed, and outputting a pull speed adjustment (Orschel ‘219 [0050]-[0055]), which clearly suggests the diameter profile value is determined based on a function of crystal diameter versus crystal length, and the pull-speed profile is determined based on a function of pull-speed versus crystal length.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Suzuki et al (US 2006/0027160) teaches a temperature gradient (G) is measured and control the pulling rate (V) based on the gradient for V/G in a predetermined range for manufacturing a crystal having no defects ([0005]-[0010]).
Mueller et al (US 2018/0371639) teaches Czochralski crystal growth showing the Pv and Pi regions and the V/G critical for growth of defect-free crystals (Fig 1, [0003]-[0013], [0061]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714